Exhibit 10.1

TRANSITION AND SEPARATION AGREEMENT

This Transition and Separation Agreement (the “Agreement”) is made by and
between Patrick Plewman (“Executive”) and diaDexus, Inc., a Delaware corporation
(the “Company”), effective as of eighth day following the date Executive signs
this Agreement (the “Effective Date”) with reference to the following facts:

A. Executive’s employment with the Company will end effective upon the
Termination Date (as defined below).

B. Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, all
amounts due and owing to the Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1. Termination Date. Executive acknowledges and agrees that his status as an
employee and officer of the Company will end effective as of July 1, 2011 (the
“Termination Date”). Executive also hereby resigns his membership and all
positions that he holds on the Company’s Board of Directors effective as of the
Termination Date.

2. Transition Consulting Services.

(a) Consulting Period. During the period of time (the “Consulting Period”)
commencing on the Termination Date and ending on the eighteen-month anniversary
of the Termination Date, Executive shall be available to provide services to the
Company, on a non-exclusive basis, as a consultant and shall make himself
available upon the Company’s request to provide transition services in
Executive’s areas of expertise and work experience and responsibility
(collectively, the “Transition Services”). The Transition Services shall not be
unduly burdensome or interfere with Executive’s ability to engage in or obtain
gainful employment. During the Consulting Period, Executive may become an
employee or consultant of any other Company, provided that he remains in
compliance with that certain Proprietary Information and Inventions Assignment
Agreement entered into between Executive and the Company as of November 1, 1997
(the “Confidentiality Agreement”).

(b) Consulting Fees. In exchange for the performance of the Transition Services,
Executive shall be entitled to receive the extended exercisability of
Executive’s stock options as set forth in Section 4(c), eligibility for extended
severance as set forth in Section 4(a) and the outplacement services set forth
in Section 4(f).

(c) Benefits. As an independent contractor, Executive understands and agrees
that while performing any services for the Company after the Termination Date
Executive shall not be eligible to participate in or accrue benefits under any
Company benefit plan for which status as an employee of the Company is a
condition of such participation or accrual. To the extent that Executive were
deemed eligible to participate, as an employee, in any Company benefit plan, he
hereby waives his participation.

(d) Independent Contractor Status. Executive and the Company acknowledge and
agree that, during the Consulting Period, Executive shall be an independent
contractor. During the Consulting Period and thereafter, Executive shall not be
an agent or employee of the Company and shall not be authorized to act on behalf
of the Company.

 

1



--------------------------------------------------------------------------------

(e) Protection of Information. Executive agrees that, during the Consulting
Period and thereafter, Executive will not, except for the purposes of performing
the Transition Services, seek to obtain any confidential or proprietary
information or materials of the Company.

3. Final Paycheck. As soon as administratively practicable on or after the
Termination Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused vacation earned through the Termination Date,
subject to standard payroll deductions and withholdings. Executive is entitled
to these payments regardless of whether Executive executes or revokes this
Agreement.

4. Separation Payments and Benefits. Without admission of any liability, fact or
claim, the Company hereby agrees, subject to the execution of this Agreement
and, on or within twenty-one days following the Termination Date, this Agreement
becoming no longer subject to revocation as provided in Section 6(c)(iii) and
Executive’s performance of his continuing obligations pursuant to this
Agreement, any offer letter or employment agreement between Executive and the
Company, the Confidentiality Agreement and any other material agreement between
Executive and the Company, to provide Executive the severance benefits set forth
below. Specifically, the Company and Executive agree as follows:

(a) Severance. For the period commencing on the Termination Date and ending on
the earlier of (i) the eighteen-month anniversary of the Termination Date or
(ii) the first date on or after the first anniversary of the Termination Date
that Executive is employed or otherwise engaged to provide services on a
full-time basis, Executive shall be entitled to receive the continued payment of
his base salary at the rate of $380,000 per annum, subject to continuing
compliance by Executive with the terms hereof. Such payment shall be made in
substantially equal installments on a periodic basis in accordance with the
Company’s normal payroll practices and commence as soon as administratively
practicable following this Agreement becoming no longer subject to revocation
(with the first such installment to include any installments that would have
been paid had this Agreement been irrevocable as of the Termination Date).

(b) Business Expenses. The Company shall reimburse Executive for all outstanding
expenses incurred prior to the Termination Date which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses.

(c) Stock Options. As of June 29, 2011, Executive holds vested options to
purchase 585,788 shares of Company common stock and unvested options to purchase
1,331,337 shares of Company common stock pursuant to the Company’s equity
incentive plans and the option agreements evidencing such grants. Effective as
of Effective Date, all unvested options held by Executive shall immediately vest
and become exercisable. Notwithstanding anything to the contrary in Executive’s
option agreements, each option held by Executive as of the Termination Date
shall be exercisable until the earlier of (i) the eighteen-month anniversary of
the Termination Date or (ii) the original expiration date of such option. In
addition, the stock options shall be deemed amended to the extent necessary to
provide that the exercise price and any tax withholding (calculated using the
minimum

 

2



--------------------------------------------------------------------------------

statutory rate) may be satisfied by the surrender of shares of Company common
stock otherwise issuable upon exercise of the stock options. The value of any
surrendered shares shall be determined using the fair market value of such
shares calculated in accordance with the applicable equity incentive plan. If by
the date that is eighteen months following the Termination Date Executive has
not exercised the options in accordance with the procedures set forth in
Executive’s option agreements, such options shall terminate and be of no further
effect. Executive acknowledges that upon the execution of this Agreement, each
unexercised “incentive stock option” within the meaning of the Internal Revenue
Code of 1986, as amended (the “Code”), shall be deemed modified for the purposes
of Section 424 of the Code, and, to the extent the exercise price thereof is
less than the fair market value of a share of Company common stock on the date
this Agreement is executed, such option shall no longer qualify as an incentive
stock option.

(d) Healthcare Continuation Coverage. If Executive elects to receive continued
healthcare coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall
directly pay, or reimburse Executive for, the premium for Executive and
Executive’s covered dependents for COBRA coverage, such payment or reimbursement
to continue until the earlier of (i) the eighteen-month anniversary of the
Termination Date or (ii) the date Executive and his covered dependents are
covered by similar plans of Executive’s new employer. After the Company ceases
to pay premiums pursuant to the preceding sentence, Executive may, if eligible,
elect to continue healthcare coverage at Executive’s expense in accordance with
the provisions of COBRA.

(e) Relocation. The Company shall reimburse Executive for any expenses for
relocating Executive and Executive’s family from the San Francisco Bay Area,
California to the United Kingdom incurred within twelve (12) months following
the Termination Date; provided, however, that such reimbursement shall not
exceed the relocation benefits paid to Executive in connection with his initial
commencement of employment with the Company. Executive shall submit a claim for
such reimbursement to the Company prior to the end of the calendar year
following the calendar year in which such expense is incurred and the Company
shall make the reimbursement payment as soon as administratively practicable,
and, in any event, within thirty days thereafter.

(f) Outplacement. The Company shall reimburse Executive for, or pay directly, up
to twelve months of outplacement services to be provided by a firm or firms
reasonably acceptable to Executive up to an aggregate of $30,000.

(g) Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments. To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Code, such
reimbursements shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and Executive’s right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

 

3



--------------------------------------------------------------------------------

(h) Sole Separation Benefit. Executive agrees that the payments provided by this
Section 4 are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this Agreement.
Executive acknowledges and agrees that the payments referenced in this Section 4
constitute adequate and valuable consideration, in and of themselves, for the
promises contained in this Agreement.

5. Full Payment. Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof.

6. Executive’s Release of the Company. Executive understands that by agreeing to
the release provided by this Section 6, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.

(a) On behalf of Executive and Executive’s heirs and assigns, Executive hereby
releases and forever discharges the “Releasees” hereunder, consisting of the
Company, and each of its owners, affiliates, divisions, predecessors,
successors, assigns, agents, directors, officers, partners, employees, and
insurers, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to Executive’s hire, employment, remuneration or resignation by the
Releasees, or any of them, Claims arising under federal, state, or local laws
relating to employment, Claims of any kind that may be brought in any court or
administrative agency, including any Claims arising under the Age Discrimination
in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq.; Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000
et seq.; the Equal Pay Act, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42
U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.;
the False Claims Act , 31 U.S.C. § 3729 et seq.; the Employee Retirement Income
Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. § 2101 et seq. the Fair Labor Standards Act, 29
U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the California Labor Code;
the employment and civil rights laws of California; Claims for breach of
contract; Claims arising in tort, including, without limitation, Claims of
wrongful dismissal or discharge, discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, infliction of emotional distress,
violation of public policy, and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees.

(b) Notwithstanding the generality of the foregoing, Executive does not release
the following claims:

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

4



--------------------------------------------------------------------------------

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii) Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;

(iv) Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

(v) Claims for indemnification under the Company’s Bylaws, the Indemnification
Agreement entered into between Executive and the Company, California Labor Code
Section 2802 or any other applicable law;

(vi) Claims for breach of this Agreement; and

(vii) Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c) In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:

(i) Executive has the right to consult with an attorney before signing this
Agreement;

(ii) Executive has been given at least twenty-one days to consider this
Agreement;

(iii) Executive has seven days after signing this Agreement to revoke it, and
Executive will not receive the severance benefits provided by Section 4 of this
Agreement unless and until such seven day period has expired. If Executive
wishes to revoke this Agreement, Executive must deliver notice of Executive’s
revocation in writing, no later than 5:00 p.m. on the seventh day following
Executive’s execution of this Agreement to James Panek, 343 Oyster Point
Boulevard, South San Francisco, CA 94080, fax: (650) 246-6597.

(d) EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

5



--------------------------------------------------------------------------------

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

7. Non-Disparagement, Transition, Transfer of Company Property and Limitations
on Service. Executive further agrees that:

(a) Non-Disparagement. Executive agrees that he shall not disparage, criticize
or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, shareholders or employees, either
publicly or privately. The Company, on behalf of itself and each of its officers
and directors, agrees that it or they shall not disparage, criticize or defame
Executive, either publicly or privately. In response to any request for
references, the Company will confirm your dates of employment and title but
provide no further information. Nothing in this Section 7(a) shall have
application to (i) any evidence or testimony required by any court, arbitrator
or government agency or (ii) any oral or written reference provided at
Executive’s specific request by an officer or director of the Company to a
prospective employer or other business associate of Executive.

(b) Transition. Each of the Company and the Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.

(c) Transfer of Company Property. On or before the Termination Date, Executive
shall turn over to the Company all files, memoranda, records, and other
documents, and any other physical or personal property which are the property of
the Company and which he had in his possession, custody or control at the time
he signed this Agreement.

8. Executive Representations. Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by the Executive does not and will
not conflict with, breach, violate or cause a default under any agreement,
contract or instrument to which the Executive is a party or any judgment, order
or decree to which the Executive is subject, and (e) upon the execution and
delivery of this Agreement by the Company and the Executive, this Agreement will
be a valid and binding obligation of the Executive, enforceable in accordance
with its terms.

9. No Assignment. Executive warrants and represents that no portion of any of
the matters released herein, and no portion of any recovery or settlement to
which Executive might be entitled, has been assigned or transferred to any other
person, firm or corporation not a party to this Agreement, in any manner,
including by way of subrogation or operation of law or otherwise. If any claim,
action, demand or suit should be made or instituted against the Company or any
affiliate of the Company because of any actual assignment, subrogation or
transfer by

 

6



--------------------------------------------------------------------------------

Executive, Executive agrees to indemnify and hold harmless the Company or any
affiliate of the Company against such claim, action, suit or demand, including
necessary expenses of investigation, attorneys’ fees and costs.

10. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

11. Miscellaneous. This Agreement and the Confidentiality Agreement constitute
the entire agreement between the parties with regard to the subject matter
hereof. The Company and Executive acknowledge that the termination of the
Executive’s employment with the Company is intended to constitute an involuntary
separation from service for the purposes of Section 409A of the Code, and the
related Department of Treasury regulations. Executive acknowledges that there
are no other agreements, written, oral or implied, and that he may not rely on
any prior negotiations, discussions, representations or agreements. This
Agreement may be modified only in writing, and such writing must be signed by
Executive and the Chief Executive Officer of the Company and recited that it is
intended to modify this Agreement. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

12. Maintaining Confidential Information. Executive reaffirms his obligations
under Confidentiality Agreement. Executive acknowledges and agrees that the
payments and extended exercisability provided in Section 4 shall be subject to
Executive’s continued compliance with Executive’s obligations under the
Confidentiality Agreement.

13. Beneficiaries. Executive may designate one or more persons or entities as
the primary and/or contingent beneficiaries of any amounts to be received under
this Agreement that are unpaid if Executive dies prior to payment thereof, which
obligation to render payment and other benefits shall survive Executive’s death,
subject to Executive’s material compliance with this Agreement and the
Confidentiality Agreement prior to such death. This designation, and any change
in such designation, must be presented in writing by Executive to the Company.

14. Executive’s Cooperation. After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company during his employment
with the Company (including, without limitation, Executive being available to
the Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s ability to engage in gainful employment. In the event Executive
provides services to the Company pursuant to this Section 14 after the
eighteen-month anniversary of the Termination Date, Executive shall be
compensated, as an independent contractor, an amount equal to $200 for each hour
worked by Executive after such date that is pre-authorized by the Chief
Executive Officer of the Company in writing. Upon written request accompanied by
appropriate documentation, the Company shall reimburse Executive for any
reasonable out-of-pocket expenses incurred by Executive in fulfilling his
obligations under this Section 14.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Transition and Separation
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below.

 

DATED: June 29, 2011          

  /s/ Patrick Plewman

    Patrick Plewman     diaDexus, Inc. DATED: June 28, 2011           By:  

  /s/ Lori R. Rafield

      Lori R. Rafield       Chairman of the Board

 

S-1